IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 142 DB 2021 (No. 72 RST 2021)
                                             :
CHRISTOPHER JAMES DUNN                       :   Attorney Registration No. 204849
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 9th day of December, 2021, the Report and Recommendation of

Disciplinary Board Member dated November 22, 2021, is approved and it is ORDERED

that Christopher James Dunn, who has been on Inactive Status, has demonstrated that

he has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.